HEFLIN, Chief Justice
(dissenting) :
I agree with the opinion of the Court of Civil Appeals. While certain responsibili*695ties and duties are placed on the wholesaler by the statutes, there is no language in the statutes that says that the tax collector has to pay the taxes in the event he cannot collect the taxes or loses the stamps, but instead § 719 of Title 51 provides for sanctions against the wholesaler should he fail or refuse to comply with his duties and responsibilities.
This case is subject to equitable principles since it was tried in a court of equity. I feel it would be inequitable and unjust to impose the loss on the wholesaler in this case. Therefore, I respectfully dissent.
MADDOX, J., concurs in the above dissenting opinion.